Exhibit 10.2

 

RADIAN GROUP INC.

 

CERTAIN COMPENSATION ARRANGEMENTS

WITH DIRECTORS FOR 2006

 

Cash Compensation

 

All non-employee members of our Board of Directors receive an annual fee for
their services of $32,500. Each non-employee director also receives a $2,000 fee
for each board meeting or committee meeting attended.

 

In addition to the foregoing, Herbert Wender, our non-executive Chairman of the
Board, receives an annual fee of $100,000 for serving as Chairman, and the
chairmen of the following committees are paid the following annual fees:

 

Audit and Risk Committee—$12,500

 

Compensation and Human Resources Committee—$7,500

 

Credit Committee—$5,000

 

Governance Committee—$5,000

 

Investment and Finance Committee—$5,000

 

All annual fees are paid quarterly in advance and all meeting fees are payable
quarterly in arrears.

 

Equity Compensation

 

All non-employee directors receive an annual grant of phantom stock, awarded
under our Equity Compensation Plan, equal to $115,000 based on the closing price
of our common stock on the date of the annual grant. The phantom stock awards
are granted on the date of the Board’s first regular meeting each year.

 

Radian requires each director to maintain a minimum direct investment in Radian
common stock equal to $350,000, on or before the later of January 1, 2007 or
four years from the date that a director’s service on the Board begins.

 

Directors who are our employees do not receive additional compensation for their
service as directors.